                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DARRIN CRAWFORD, #193496,

            Petitioner,

v.                                          CASE NO. 2:18-CV-13159
                                            HON. GEORGE CARAM STEEH
PAT WARREN,

         Respondent.
___________________________/

     ORDER DENYING THE MOTION FOR APPOINTMENT OF COUNSEL

       Michigan prisoner Darrin Crawford (“petitioner”) has filed a pro se

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. This

matter is before the Court on the petitioner’s motion for appointment of

counsel. The respondent has filed an answer to the petition, as amended,

and the state court record. The petitioner has recently filed a reply to that

answer.

       The petitioner seeks the appointment of counsel because he is

uneducated in the law, he no longer has access to prison legal writers, and

he cannot afford counsel. A petitioner has no absolute right to be

represented by counsel on federal habeas review. See Abdur-Rahman v.

Michigan Dept. of Corrections, 65 F.3d 489, 492 (6th Cir. 1995); see also

                                      -1-
Wright v. West, 505 U.S. 277, 293 (1992) (citing Pennsylvania v. Finley,

481 U.S. 551, 555 (1987)). "‘[A]ppointment of counsel in a civil case is . . .

a matter within the discretion of the court. It is a privilege and not a right.'"

Childs v. Pellegrin, 822 F.2d 1382, 1384 (6th Cir. 1987) (quoting United

States v. Madden, 352 F.2d 792, 793 (9th Cir. 1965)). As noted, the

petitioner has submitted hisamended habeas petition and a reply to the

respondent’s answer. No further pleadings are required by the parties.

Moreover, an initial review of the case indicates that the appointment of

counsel is not necessary at this time. Accordingly, the Court DENIES the

motion for appointment of counsel.

      IT IS SO ORDERED.

Dated: August 22, 2019

                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                August 22, 2019, by electronic and/or ordinary mail and also on
                   Darrin Crawford #193496, Macomb Correctional Facility,
                         34625 26 Mile Road, New Haven, MI 48048.

                                       s/Barbara Radke
                                         Deputy Clerk




                                             -2-
